Title: To Thomas Jefferson from John Trumbull, 26 November 1789
From: Trumbull, John
To: Jefferson, Thomas



Dear Sir
New York 26th. Novr. 1789.

I hope I may congratulate you on your safe arrival long before this reaches you:—I landed on Monday the 23. and the winds which we had having been as favorable for you as ourselves (so far as we could judge:) we therefore conclude that you have been equally happy.
I hope both you and the Ladies, to whom you will remember my best wishes, are in as perfect health as the fatigues of the Voyage will permit and as happy as the meeting of your friends can make you.
The Office to which I find you appointed will I presume bring you to N York at an earlier hour than you expected:—I flatter myself with the happiness of seeing you on my return to this place in January. With every wish for your happiness and with all gratitude I am ever yours,

Jno. Trumbull

